Title: From Thomas Jefferson to Dabney Carr, 12 November 1804
From: Jefferson, Thomas
To: Carr, Dabney


                  
                     Dear Sir 
                     
                     Washington Nov. 12. 04.
                  
                  I was about this time to have remitted to you for Craven Peyton £40. it will not be in my power to do it under three weeks; say the first week in December. it shall then be remitted without fail. Accept affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               